                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                   DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                   DATE FILED: 2/14/2020
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                     19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,                                              ORDER
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                              Plaintiffs,

               -against-

PAUL W. VERNER,

                        Defendant.
ANALISA TORRES, District Judge:

        On February 14, 2020, the parties filed a joint motion for a discovery conference pursuant
to SDNY Local Rule 37.2. Mot., ECF No. 68. Defendant represents a party adverse to Plaintiffs
in an arbitration; Plaintiffs in this action seek to enjoin Defendant from continuing that
representation on the basis of an asserted violation of the New York Rules of Professional
Conduct. See Prelim. Inj. Mem., ECF No. 49. Defendant’s client in the arbitration, Gregory
Palmer, was a member of the LLC Plaintiffs at a time when Defendant represented those LLCs.
Mot. at 1–2.

        The hearing on Plaintiffs’ motion for a preliminary injunction hearing is scheduled for
next Wednesday, February 19, 2020. Ecf No. 65 Plaintiffs issued a subpoena to Mr. Palmer
seeking to depose him on February 18, 2020, in advance of the hearing. See Mot. Attach. 1
(subpoena); id. Attach. 2 at 5 (email from Plaintiffs’ counsel confirming that they intend to
conduct the deposition in anticipation of the preliminary injunction hearing). Defendants now
seek to quash that subpoena. Mot. at 1–3.

       Under Rule 26(b)(2)(C)(iii) of the Federal Rules of Civil Procedure, the Court may limit
discovery “considering the importance of the issues at stake in the action, the amount in
controversy, the parties' relative access to relevant information, the parties' resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.” See Fed. R. Civ. P. 26(b)(1).

       Having reviewed the parties’ filings on the motion for a preliminary injunction, the Court
has determined that there will be no need for witness testimony or any addition presentation of
evidence at the hearing on February 19, 2020. Consequently, conducting a deposition of Mr.
Palmer in advance of the hearing would have virtually no benefit, taking into account the needs
of the case at this stage. Mr. Palmer has filed a declaration in opposition to the motion, ECF No.
59; there is no need for additional testimony from him (or any other witness) before the Court
renders its decision. On the other side of the ledger, the burden and expense of conducting a
deposition in the four days between now and the preliminary injunction hearing—two of which
are weekend days, and one of which is a federal holiday—is obviously substantial.

       Accordingly, the request for a Rule 37.2 conference is DENIED, and Defendant’s motion
to quash Plaintiffs’ subpoena is GRANTED to the extent that Plaintiffs seek a deposition before
February 19, 2020. The Court takes no position on whether a deposition of Mr. Palmer is
appropriate in the ordinary course of discovery.

       The Clerk of Court is directed to terminate the motion at ECF No. 68.

       SO ORDERED.

Dated: February 14, 2020
       New York, New York




                                                2
